DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Final office action based on application 16/559,501 in response to reply filed February 10, 2021. Claims 1-20 are currently pending and have been considered below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-8, 11-15, & 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gosavi (Pre-Grant Publication 2019/0386203).
Regarding claim 1, Gosavi disclose a memory selector comprising:
a metal bottom electrode (Fig. 4a, 403) a metal top electrode (401) and an intermediate layer stack (402) arranged between and in contact with the metal top and bottom electrodes;
a bottom Schottky barrier having a bottom Schottky barrier height (Φb) formed at an interface between the metal bottom electrode and the intermediate layer stack; and
a top Schottky barrier having a top Schottky barrier height (Φt) formed at an interface between the metal top electrode and the intermediate layer stack,
wherein the intermediate layer stack comprises one or more atomic layers of at least one two-dimensional (2D) material (Paragraph [0089]) formed at one or both interfaces between the intermediate layer stack and the metal top and bottom electrodes, wherein the at least one 2D material comprises a 2D material other than graphene.

Regarding claim 2, Gosavi further discloses:
he one or more atomic layers are barrier formation layers, each barrier formation layer being adapted to form or modulate a respective Schottky barrier height between the respective electrode and a semiconductor layer in the intermediate layer stack (Paragraph [0089]). 

Regarding claim 4, Gosavi further discloses:
The intermediate layer (402) can comprise one or more atomic multiple layers of 2D materials (Paragraph [0089]).

Regarding claim 5, Gosavi further discloses:
the intermediate layer stack comprises the one or more atomic layers formed at both interfaces between the intermediate layer stack and the 
one or more bottom layers of at least one 2D bottom material at the interface between the intermediate layer stack and the bottom electrode, the one or more bottom layers forming or modulating the bottom Schottky barrier height (Φb) (Paragraph [0089]); and
one or more top layers of at least one 2D top material at the interface between the intermediate layer stack and the top electrode, the one or more top layers forming or modulating the top Schottky barrier height (Φt) (Paragraph [0089]).

Regarding claim 6-7, Gosavi further discloses:
the at least one 2D bottom material and the at least one 2D top material comprise the same 2D material or comprise different 2D materials (Paragraph [0089]).

Regarding claim 8, Gosavi further discloses:
the back-to-back Schottky diodes will inherently comprise one of a symmetric top and bottom Schottky barrier heights or asymmetric top and bottom Schottky barrier heights.

Regarding claim 11, 
the 2D material other than graphene is a 2D semiconductor material or a 2D insulator material (Paragraph [0089]).

Regarding claim 12-13, Gosavi further discloses:
2D material other than graphene is a transition metal chalcogenide such as molybdenite, MoS2, MoSe2, WS2, WSe2, GaSe, GaTe and FeTe (Paragraph [0089]).

Regarding claim 14, Gosavi further discloses:
wherein the intermediate layer stack consists of one layer of the 2D material other than graphene, the 2D material other than graphene being a 2D semiconductor material forming the bottom Schottky barrier with the metal bottom electrode and the top Schottky barrier with the metal top electrode (Paragraph [0089]).

Regarding claim 15, Gosavi further discloses:
A memory cell (200) comprising a storage unit for storing a bit and a memory selector (250/400) according to claim 1 for controlling the access to the storage unit.

Regarding claim 20, Gosavi further discloses:
The at least one 2D material does not include graphene (Paragraph [0089]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gosavi (Pre-Grant Publication 2019/0386203) in view of Bodke (Pre-Grant Publication 2016/0149129).
Regarding claims 3, Gosavi disclose all of the limitations of claim 2 (addressed above). Gosaiv does not disclose the semiconductor layer consist from the group of silicon, indium gallium zinc oxide, and octadecyltrichlorosilane. However Bodke discloses a selector comprising:
A cell including a selector element (Fig. 9, 906) wherein the selector can include a semiconductor layer (906c) such as silicon (Paragraph [0104]). 

It would have been obvious to those having ordinary skill in the art at the time of invention to form the semiconductor layer as a silicon layer because it will allow the selector element to maintain snap back properties (Paragraph [0100-0101 & 0109-0111]).
Claims 9 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gosavi (Pre-Grant Publication 2019/0386203).
Regarding claim 9 & 10, Gosavi does not explicitly disclose the bottom schottky barrier height is 0.1-1.0 eV and/or the top schottky barrier height is 0.1-1.0 eV or one or both of the bottom schottky barrier height and the top schottky barrier height is 0.25-0.75 eV. However it would have been obvious to one having ordinary skill in the art at the time of invention to form the bottom schottky barrier height is 0.1-1.0 eV and/or the top schottky barrier height is 0.1-1.0 eV or one or both of the bottom schottky barrier height and the top schottky barrier height is 0.25-0.75 eV, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 16, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gosavi (Pre-Grant Publication 2019/0386203) in view of Tortorelli (US Patent 10,269,442).
Regarding claim 16, 18, & 19, Gosavi further discloses:
A random access memory wherein the RAM can be a MRAM device (Paragraph [0020]). 

Gosavi does not explicitly disclose the storage unit of the memory cell is in contact with the top or bottom electrode, the memory cell comprising a crossbar architecture at least two memory cells between a word line and bit line at a crossing therebetween. However Tortorelli discloses a memory device comprising:
A plurality of memory cells (Fig. 2, 105-a) including a selector element (215) between a pair of electrodes (215/205a) and a storage unit (220) above the selector in contact with the electrode (205-a) to form a vertical pillar cross-point architecture between a word line (110) and a bit line (115-a).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the storage unit in contact with the electrode of the selector between a word line and bit line because it will provide a cross-point architecture that will be capable of high-density data storage with low production cost (Col. 11, Lines 38-49). 

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gosavi (Pre-Grant Publication 2019/0386203) in view of Lee (Pre-Grant Publication 2019/0123273).
Regarding claim 17, Gosavi disclose all of the limitations of claim 15 (addressed above) Gosavi does not explicitly disclose the storage unit is interposed between semiconductor layers. However Lee disclose a memory device comprising:
A storage unit material (50) wherein the storage unit material is between semiconductor layer (40) (Paragraph [0068]). 

It would have been obvious to those having ordinary skill in the art at the time of invention to form the storage unit between the semiconductor layers because the . 

Response to Arguments
Applicant’s arguments with respect to claim(s) Claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/DAVID VU/Primary Examiner, Art Unit 2818